Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Regarding claim 1, Dong discloses a method comprising: capturing, at a first connected vehicle situated in a travel path segment, first sensor data describing an environment proximate to the first connected vehicle (see Dong paragraphs “0004”, “0022”, “0035 and “0044” “receiving first vehicle sensor data corresponding to a first vehicle. The first vehicle sensor data includes first location data and first camera data. The first vehicle sensor data is joined with an existing data cluster of second vehicle sensor data corresponding to additional vehicles. The second vehicle sensor data includes second location data and second camera data. A vehicle heading sequence of the first vehicle is determined based on the first vehicle sensor data, and additional vehicle heading sequences of the additional vehicles is determined based on the second vehicle sensor data” and “Referring to FIG. 2, in an exemplary system 200, a vehicle 201 may transmit sensor data 202 (e.g., location data, such as GPS data from GPS module 203, and/or camera data 211) to a topology-distance based clustering module 230, and the topology-distance based clustering module 230 may receive the sensor data 202. The location and a travel direction of the vehicle on a topological map 206 are determined using the location data (e.g., the GPS data). The topology-distance based clustering module 230 may access the topological map 206 stored in the topology-distance based clustering module 230 to determine the location and travel direction of the vehicle 205 (e.g., vehicle 201). The sensor data 202 is joined with an existing data cluster 207 of existing sensor data. For example, first vehicle sensor data (e.g., obtained at block 205) may be joined with an existing data cluster 207, which may include second vehicle sensor data corresponding 
Dong teaches detecting first vehicle according to sensors (see Dong paragraphs “0004”, “0022”, “0035 and “0044”), but Dong fails to explicitly teach the environment including a first unconnected vehicle; wirelessly receiving, via a communication network at the first connected vehicle from a second connected vehicle situated in the travel path segment, second sensor data describing one or more operating characteristics of the first unconnected vehicle; and estimating, using the first sensor data and the second sensor data, a vehicle action of the first unconnected vehicle. 
However Lopez teaches the environment including a first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the rows behind it are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the 
wirelessly receiving, via a communication network at the first connected vehicle from a second connected vehicle situated in the travel path segment, second sensor data describing one or more operating characteristics of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the rows behind are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the vehicle 24 in the rightmost lane 48 also detects the bus 42, it will append it signature to the packet, and since all of the vehicles 24 in the front row 26 agree the bus 42 is in the way, the vehicle 
and estimating, using the first sensor data and the second sensor data, a vehicle action of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the vehicle 24 in the rightmost lane 48 also detects the bus 42, it will append it signature to the packet, and since all of the vehicles 24 in the front row 26 agree the bus 42 is in the way, the vehicle 24 in the rightmost lane 48 in the row 26 will broadcast the message with the obstruction data packet to all of the vehicles 24 in the platoon 22.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle 

Regarding claim 2, Dong teaches indicating an unconnected target vehicle location with respect to location data so as no pass the target vehicle instead of impacting it (see Dong paragraph “0035” “a map 221 may be generated using location data (e.g., location data 218 or 219) indicating a location of the target object and content information indicating a type of target object. As an example, a location and a type of the target object (e.g., a speed limit sign) may be added to an existing map. The map 221 may be generated by a map generation module 220 (see, e.g., map 221 illustrated in FIG. 7). The map 221 may include the longitudinal range, lateral range, resultant range and time-to-impact. The target object type may be a traffic sign suspended above a roadway or on a side of the roadway. Thus, the vehicle 201 would likely pass the target object, rather than impacting it. Longitudinal range may refer to the distance between the front of the vehicle 201 and a point at which the vehicle 201 will pass the target object. Lateral range may refer to a distance between a side of the vehicle 201 and a side of the target object facing the vehicle 201 when the vehicle 201 passes the target object. The resultant range may refer to a distance between the vehicle 201 and the target object in a straight line. Time to impact may refer to an amount of time, based on the vehicle heading sequence 209, until the front of the vehicle 201 will pass an imaginary line extending from the side of the target object (i.e., until the vehicle 201 passes the target object). The camera 204 may obtain senor data regarding the target object along the line of the resultant range.”) but Dong fails to explicitly teach wherein: the first connected vehicle is located proximate to the first 
However Lopez teaches wherein: the first connected vehicle is located proximate to the first unconnected vehicle in the travel path segment (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the  rows behind are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the vehicle 24 in the rightmost lane 48 also detects the bus 42, it will append it signature to the packet, and since all of the vehicles 24 in the front row 26 agree the bus 42 is in the way, the vehicle 24 in the rightmost lane 48 in the row 26 will broadcast the message with the obstruction data packet to all of the vehicles 24 in the platoon 22.”),the first unconnected vehicle is obscured from being captured by one or more sensors of the first connected vehicle and at least partially unobscured from 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite 

Regarding claim 3, Dong teaches indicating an unconnected target vehicle location with respect to location data so as no pass the target vehicle instead of impacting it (see Dong paragraph “0035”), but Dong fails to explicitly teach wherein the vehicle action of the first unconnected vehicle includes one or more of an excessive braking action, a non-indicated lane change action, a traffic impeding action, a speeding action, and a tailgating action.
However Lopez teaches wherein the vehicle action of the first unconnected vehicle includes one or more of an excessive braking action, a non-indicated lane change action, a traffic impeding action, a speeding action, and a tailgating action (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind  rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).

Regarding claim 4, Dong teaches indicating an unconnected target vehicle location with respect to location data so as no pass the target vehicle instead of impacting it (see Dong paragraph “0035”), but Dong fails to explicitly teach generating, for a connected vehicle associated with the travel path segment, a vehicle instruction based on the vehicle action of the first unconnected vehicle and transmitting the vehicle instruction to the connected vehicle.
However Lopez teaches generating, for a connected vehicle associated with the travel path segment, a vehicle instruction based on the vehicle action of the first unconnected vehicle and transmitting the vehicle instruction to the connected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the rows behind are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).
Regarding claim 7, Dong fails to explicitly teach wherein a relative location of the second connected vehicle relative to the first connected vehicle and the first unconnected vehicle includes one of: the second connected vehicle is situated behind the first connected vehicle in a neighboring lane of the first connected vehicle; the second connected vehicle is 
However Lopez teaches wherein a relative location of the second connected vehicle relative to the first connected vehicle and the first unconnected vehicle includes one of: the second connected vehicle is situated behind the first connected vehicle in a neighboring lane of the first connected vehicle; the second connected vehicle is situated between the first connected vehicle and the first unconnected vehicle in one of a neighboring lane and a same lane of the first connected vehicle; and the second connected vehicle is situated in front of the first unconnected vehicle in one of the neighboring lane and the same lane of the first connected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).

Regarding claim 11, Dong discloses a first connected vehicle comprising: a wireless transceiver; one or more sensors; one or more processors coupled to the wireless transceiver and the one or more sensors via a communication bus, the one or more processors being configured to perform operations including: capturing, using the one or more sensors first sensor data describing an environment proximate to the first connected vehicle (see Dong paragraphs “0004”, “0022”, “0035”, “0044”, “0066” and “0069” “receiving first vehicle sensor data corresponding to a first vehicle. The first vehicle sensor data includes first location data and first camera data. The first vehicle sensor data is joined with an existing data cluster of second vehicle sensor data corresponding to additional vehicles. The second vehicle sensor data includes second location data and second camera data. A vehicle heading sequence of the first vehicle is determined based on the first vehicle sensor data, and additional vehicle heading sequences of the additional vehicles is 
Dong teaches detecting first vehicle according to sensors (see Dong paragraphs “0004”, “0022”, “0035 and “0044”), but Dong fails to explicitly teach , the environment including a first unconnected vehicle; wirelessly receiving, via the wireless transceiver from a second connected vehicle situated in the travel path segment, second sensor data describing one or more operating characteristics of the first unconnected vehicle; and estimating, using the first sensor data and the second sensor data, a vehicle action of the first unconnected vehicle.
However Lopez teaches the environment including a first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for 
wirelessly receiving, via the wireless transceiver from a second connected vehicle situated in the travel path segment, second sensor data describing one or more operating characteristics of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and 
estimating, using the first sensor data and the second sensor data, a vehicle action of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).

Regarding claim 12, Dong teaches indicating an unconnected target vehicle location with respect to location data so as no pass the target vehicle instead of impacting it (see Dong paragraph “0035” “a map 221 may be generated using location data (e.g., location data 218 or 219) indicating a location of the target object and content information indicating a type of target object. As an example, a location and a type of the target object (e.g., a speed limit sign) may be added to an existing map. The map 221 may be generated by a map generation module 220 (see, e.g., map 221 illustrated in FIG. 7). The map 221 may include the longitudinal range, lateral range, resultant range and time-to-impact. The target object type may be a traffic sign suspended above a roadway or on a side of the roadway. Thus, the vehicle 201 would likely pass the target object, rather than impacting 
However Lopez teaches wherein: the first connected vehicle is located proximate to the first unconnected vehicle in the travel path segment (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).

Regarding claim 13, Dong teaches indicating an unconnected target vehicle location with respect to location data so as no pass the target vehicle instead of impacting it (see Dong paragraph “0035”), but Dong fails to explicitly teach wherein the vehicle action of the first unconnected vehicle includes one or more of an excessive braking action, a non-indicated lane change action, a traffic impeding action, a speeding action, and a tailgating action.
However Lopez teaches wherein the vehicle action of the first unconnected vehicle includes one or more of an excessive braking action, a non-indicated lane change action, a traffic impeding action, a speeding action, and a tailgating action (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).

Regarding claim 14, Dong teaches indicating an unconnected target vehicle location with respect to location data so as no pass the target vehicle instead of impacting it (see Dong paragraph “0035”), but Dong fails to explicitly teach generating, for a connected vehicle 
However Lopez teaches generating, for a connected vehicle associated with the travel path segment, a vehicle instruction based on the vehicle action of the first unconnected vehicle and transmitting the vehicle instruction to the connected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the vehicle 24 in the rightmost lane 48 also detects the bus 42, it will append it signature to the packet, and since all of the vehicles 24 in the front row 26 agree the bus 42 is in the way, the vehicle 24 in the rightmost lane 48 in the row 26 will broadcast the message with the obstruction data packet to all of the vehicles 24 in the platoon 22.”).

Regarding claim 16, Dong fails to explicitly teach wherein a relative location of the second connected vehicle relative to the first connected vehicle and the first unconnected vehicle includes one of: the second connected vehicle is situated behind the first connected vehicle in a neighboring lane of the first connected vehicle; the second connected vehicle is situated between the first connected vehicle and the first unconnected vehicle in one of a neighboring lane and a same lane of the first connected vehicle; and the second connected vehicle is situated in front of the first unconnected vehicle in one of the neighboring lane and the same lane of the first connected vehicle.
However Lopez teaches wherein a relative location of the second connected vehicle relative to the first connected vehicle and the first unconnected vehicle includes one of: the second connected vehicle is situated behind the first connected vehicle in a neighboring lane of the first connected vehicle; the second connected vehicle is situated between the first connected vehicle and the first unconnected vehicle in one of a neighboring lane and a same lane of the first connected vehicle; and the second connected vehicle is situated in front of the first unconnected vehicle in one of the neighboring lane and the same lane of the first connected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).
Regarding claim 20, Dong discloses a system comprising: one or more processors; and a memory storing instructions that, when executed, cause the system to perform operations 
Dong teaches detecting first vehicle according to sensors (see Dong paragraphs “0004”, “0022”, “0035 and “0044”), but Dong fails to explicitly teach the environment including a first unconnected vehicle; receiving, from a second connected vehicle situated in the travel 
However Lopez teaches the environment including a first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the vehicle 24 in the rightmost lane 48 also detects the bus 42, it will append it signature to the packet, and since all of the vehicles 24 in the front row 26 agree the bus 42 is in the way, the vehicle 24 in the rightmost lane 48 in the row 26 will broadcast the message with the obstruction data packet to all of the vehicles 24 in the platoon 22.”),

estimating using the first sensor data and the second sensor data, a vehicle action of the first unconnected vehicle and transmitting, to the first connected vehicle, the vehicle action of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Dong et al (US 2018/0240335 A1) in view of Lopez et al (US 2021/0109545 A1) in view of Redmill et al (“Using Transit or Municipal Vehicles as Moving Observer Platforms for Large Scale Collection of Traffic and Transportation System Information, 2011”).

Regarding claim 6, Modified Dong fails to explicitly teach and wherein estimating the vehicle action of the first unconnected vehicle is based on the accumulated one or more operating characteristics of the first unconnected vehicle. 
However Lopez teaches wherein estimating the vehicle action of the first unconnected vehicle is based on the accumulated one or more operating characteristics of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).
But Dong fails to explicitly teach further comprising: accumulating the one or more operating characteristics of the first unconnected vehicle at a plurality of timestamps.
However Redmill teaches further comprising: accumulating the one or more operating characteristics of the first unconnected vehicle at a plurality of timestamps (see Redmill pages 1090 thru 1091 col 1 “Particular care is taken to accurately timestamp all measurements since temporal correlation of the multiple sensors is required to properly match objects seen in each sensor and estimate target vehicle relative velocities as well as to accurately identify target vehicle locations on the roadway. Periodically the data records are transferred to servers for offline analysis”), 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle 

Regarding claim 15, Modified Dong fails to explicitly teach wherein estimating the vehicle action of the first unconnected vehicle is based on the accumulated one or more operating characteristics of the first unconnected vehicle.
However Lopez teaches wherein estimating the vehicle action of the first unconnected vehicle is based on the accumulated one or more operating characteristics of the first unconnected vehicle (see Lopez figures 1-4 and paragraph “0027-0028” regarding a platoon the first row 26 are [the second connected vehicles] and the behind rows are the [i.e. the first connected vehicle] the first row 26 will see a bus 42 [i.e. first unconnected vehicle] obstructed the road and will send message to the other rows that there is a bus ahead so as to brake to avoid collision as shown in the figures “FIG. 2 is a flow chart diagram 50 showing a process for braking the vehicles 24 in response to detecting the bus 42. At box 52, the vehicles 24 are travelling normally along the roadway 12 in coordination with each other in the platoon 22. At box 54, the vehicles 24 in the front row 26 determine that the bus 42 is in the roadway 12 in front of the platoon 22 and collision avoidance is required, and at box 56 a message is transmitted to the other vehicle 24 in the platoon 22 that includes information about the bus 42, such as distance, size, angle, temperature, etc. In one embodiment, the vehicle 24 in the leftmost lane 44 in the front row 26 will detect the bus 42 and generate an obstruction data packet that includes the obstruction data that is transmitted over the V2V radio link to the vehicle 24 in the center lane 46 in the front row 26. If that vehicle 24 also detects the bus 42 it will append its signature onto the packet, and then pass it on to the vehicle 24 in the rightmost lane 48 in the front row 26. If the vehicle 24 in the rightmost lane 48 also detects the bus 42, it will 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to for providing coordinated steering and braking of a platoon of vehicles in response to detecting an obstruction in front of the platoon, where the vehicles in a front row of the platoon identify the obstruction and rows of the vehicles steer in alternating and opposite directions to form a breach position of the vehicles to provide additional braking space (Lopez paragraphs “0027-0028”).
But Dong fails to explicitly teach further comprising: accumulating the one or more operating characteristics of the first unconnected vehicle at a plurality of timestamps.
However Redmill teaches further comprising: accumulating the one or more operating characteristics of the first unconnected vehicle at a plurality of timestamps (see Redmill pages 1090 thru 1091 col 1 “Particular care is taken to accurately timestamp all measurements since temporal correlation of the multiple sensors is required to properly match objects seen in each sensor and estimate target vehicle relative velocities as well as to accurately identify target vehicle locations on the roadway. Periodically the data records are transferred to servers for offline analysis”), 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Analyzing vehicle sensor data of Dong to measure traffic stream variables such as link flows by aggregating individual vehicle measurements and applying moving observer techniques (Redmill page 1091).


Allowable Subject Matter
Claims 5, 8-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664